Citation Nr: 0936855	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation higher than 20 percent for 
paresthesias with weakness, left quadriceps and anterior 
thigh. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1995.         

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which 
granted the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 for paresthesias with weakness, left 
quadriceps and left anterior thigh, effective November 3, 
2003. The Veteran disagreed with the effective date of the 
award of benefits. 

A March 2008 Board decision denied the claim for an earlier 
effective date for the grant of benefits pursuant to 38 
U.S.C.A. § 1151. The Board also determined that the Veteran 
had filed a timely Notice of Disagreement (NOD) with a June 
2006 rating decision denying an increased evaluation for 
paresthesias with weakness, left quadriceps and left anterior 
thigh. Consequently, the Board remanded this increased rating 
claim for RO issuance of a Statement of the Case (SOC) as the 
next step in the appellate process. Manlincon v. West, 12 
Vet. App. 238 (1999). 

The RO/AMC has since issued a December 2008 SOC. The Veteran 
did not file a timely substantive appeal (VA Form 9) to 
perfect his appeal to the Board. He has however provided 
January 2009 correspondence and accompanying VA outpatient 
treatment records within the 60-day response time to the SOC 
indicating he was pursuing an increased rating claim, which 
the Board will construe as a measure to complete the 
Veteran's appeal. See Gomez v. Principi, 17 Vet. App. 369 
(2003) (holding that the penalty of dismissal for failure to 
file a substantive appeal is expressly permissive). See also, 
38 C.F.R. § 19.35 (certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required on his part.

REMAND

The Board finds that a remand of this case is required to 
obtain an additional medical examination, and provide 
thorough notice on how to substantiate the claim on appeal.

The record indicates that the Veteran last underwent a VA 
examination of the peripheral nerves in September 2005. At 
that time pertinent examination findings consisted of 
meralgia paresthetica with symptoms of left quadriceps pain, 
and weakness, numbness, dysesthia and paresthesias in the 
left hip and anterior thigh. There was limited function in 
the affected muscles of the hip flexors, abductors and 
adductors. The VA orthopedic examination that month also 
indicated left hip pain, with weakness of the hip flexors and 
abductors, and sensory neuropathy of the anterior thigh. 

The Veteran has since undergone a November 2008 VA 
neurological consultation which confirmed there was meralgia 
paresthetica on the left lateral thigh. Electrodiagnostic 
testing was otherwise normal and did not show evidence of any 
injury to the nerves from the spine into the groin or thigh. 
However, a similar study in June 2005 at a private clinic had 
found a peroneal neuropathy, and chronic nerve root 
irritation in the L5 distribution supportive of an 
ilioinguinal or iliohypogastric neuritis. The November 2008 
VA outpatient report also did not include objective 
assessment of symptoms including neurological or 
musculoskeletal impairment of function. Thus, another VA 
neurological examination is required to obtain a more 
contemporaneous depiction of service-connected disability. 
See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In addition, the Veteran must receive detailed notice as to 
the requirements to establish his claim. The Veterans' Claims 
Assistance Act of 2000 (VCAA), prescribes several 
requirements as to VA's duty to notify and assist a claimant 
with the evidentiary development of a pending claim for 
compensation or other benefits. 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2009). VCAA notice must 
inform the claimant of any information and evidence that is 
necessary to substantiate the claim, as well as of the joint 
obligation between VA and the claimant to obtain the 
pertinent evidence and information. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The Veteran has not yet been provided a VCAA notice letter 
consistent with              38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). Consequently, this must be accomplished on 
remand before further adjudication of the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must send the Veteran a VCAA 
letter in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) and all 
other applicable legal precedent. This 
letter must apprise the Veteran of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate the 
claim on appeal. Also apprise him of the 
evidence he is responsible for obtaining 
and submitting, and the evidence VA will 
obtain on his behalf.

2.	The RO/AMC will then schedule the 
Veteran for a VA examination with a 
neurologist to determine the severity of 
his paresthesias with weakness, left 
quadriceps and anterior thigh.


The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. It is 
requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected 
paresthesias with weakness, left 
quadriceps and anterior thigh. The 
examiner must provide a 
characterization of the severity of 
service-connected disability, i.e., 
mild, moderate, or severe. In 
providing the requested findings, the 
VA examiner must also indicate his or 
her review of the report of a November 
2008 VA outpatient neurological 
consultation. 

The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached.




3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to a 
higher rating for paresthesias with 
weakness, left quadriceps and anterior 
thigh. 

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal               
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case at his most recent address of 
record, and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).



While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009). In the 
event that the Veteran does not report for a scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

